ORDER
The memorandum disposition filed on March 17, 2006, is vacated, and these consolidated cases are withdrawn from submission to this panel.
Counsel will be appointed in a separate order.
Because we have vacated the memorandum disposition filed on March 17, 2006, and withdrawn these cases from submission to this panel, appellants’ petitions for panel rehearing and petitions for rehearing en banc are denied as moot.
The Clerk has recalled the mandates issued in these consolidated cases, so appellants’ motions to recall the mandate are also denied as moot.